Abascal-Montalvo v City of New York (2020 NY Slip Op 00676)





Abascal-Montalvo v City of New York


2020 NY Slip Op 00676


Decided on January 30, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 30, 2020

Richter, J.P., Gische, Mazzarelli, Gesmer, JJ.


10919 100112/16

[*1] Isidro Abascal-Montalvo, Plaintiff-Appellant,
vThe City of New York, Defendant-Respondent.


Isidro Abascal-Montalvo, appellant pro se.
Georgia M. Pestana, Acting Corporation Counsel, New York (Barbara Graves-Poller of counsel), for respondent.

Order, Supreme Court, New York County (Verna L. Saunders, J.), entered December 3, 2018, which, as limited by the briefs, granted defendant's cross motion to dismiss the complaint, unanimously affirmed, without costs.
The complaint fails to state a cause of action for false arrest or imprisonment because plaintiff's own allegations establish that his arrest and detention for a mental health evaluation were privileged (Mental Hygiene Law § 9.41; see Kwasnik v City of New York, 298 AD2d 502, 503 [2d Dept 2002]). The remaining allegations in the complaint fail to state any
other cause of action (see JFK Holding Co., LLC v City of New York, 68 AD3d 477, 477 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 30, 2020
CLERK